DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 1/14/2020.
Claims 1-14 are currently pending and have been examined.
International Priority 
	The ADS filed 1/14/2020 properly claims priority to JP 2019137627 (filed 7/26/2019).  2019137627 supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 7/26/2019.
Information Disclosure Statement
	All references listed in the IDS dated 1/14/2020 have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquisition unit that acquires…” of Claims 1 and 13; and
“a charging unit that…charges…” of Claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, these terms are interpreted in light of Paragraphs 0018, 0062-0071, and Figs. 1, 3-4 of the present application as published.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the following limitation:  “wherein, if the plurality of users include the first user and a second user who came to the specific place before the predetermined time and if a reservation is made for next meeting of the first user and the second user, the charging unit charges the first user for a next place secured by the reservation based on the fact that the first user did not come before the predetermined time.”  By this claim language (specifically, “if the plurality of users include the first user and a second user who came to the specific place before the predetermined time” and “based on the fact that the first user did not come before the predetermined time”), the first user both did and did not come to the specified place before the predetermined time, both of which cannot be true.  For the purposes of this examination, this language will be interpreted as “wherein, if the plurality of users include the first user and a second user who came to the specific place before the predetermined time and if a reservation is made for next meeting of the first user and the second user, the charging unit charges the first user for a next place secured by the reservation.”  Claim 7 is rejected due to its dependence upon Claim 6.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 14, the limitations of an acquisition unit that acquires information on a reservation for use of a specific place in a specific time frame by a plurality of users; and a charging unit that, if the plurality of users include a first user who did not come to the specific place before a predetermined time in the specific time frame, charges the first user for the specific place based on a fact that the first user did not come before the predetermined time, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal activity, and/or managing personal behavior or relationships or interactions between people.  Additionally, the limitation of an acquisition unit that acquires information on a reservation for use of a specific place in a specific time frame by a plurality of users, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, this limitation recites activity comprising observations, evaluations, judgments, and/or opinions.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a non-transitory computer readable medium storing a program causing a computer to execute a process, an acquisition unit, and a charging unit.  These amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Regarding Claim 13, the limitations of an acquisition unit that acquires information on a reservation for use of a specific place in a specific time frame by a user; a charging unit that charges the user for the specific place based on the information acquired from the acquisition unit; and wherein, if the information indicates that a reservation is made for use of the specific place by a plurality of users, the charging unit charges the plurality of users by using at least one of information on whether the plurality of users came to the specific place in the specific time frame or information on times when the plurality of users came to the specific place, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal activity, and/or managing personal behavior or relationships or interactions between people.  Additionally, the limitation of an acquisition unit that acquires information on a reservation for use of a specific place in a specific time frame by a user, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, this limitation recites activity comprising observations, evaluations, judgments, and/or opinions.   
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an acquisition unit and a charging unit.  These amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Claims 2-12, describing various additional limitations to the system of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses wherein, if the plurality of users include the first user and a second user who came to the specific place before the predetermined time, the charging unit charges the first user more than the second user for the specific place (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 3 discloses wherein, if the plurality of users include the first user, the charging unit charges, for the specific place, a second user who came to the specific place before the predetermined time less than in a case where the plurality of users do not include the first user (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 4 discloses wherein, if the first user came to the specific place at a time after the predetermined time in the specific time frame, the charging unit charges the first user based on the time when the first user came to the specific place (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 5 discloses wherein the charging unit charges, for the specific place, a second user who came to the specific place before the predetermined time based on the time when the first user came to the specific place (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 6 discloses wherein, if the plurality of users include the first user and a second user who came to the specific place before the predetermined time and if a reservation is made for next meeting of the first user and the second user, the charging unit charges the first user for a next place secured by the reservation based on the fact that the first user did not come before the predetermined time (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 7 discloses wherein the charging unit charges the first user more than the second user in terms of a total of a fee for the specific place and a fee for the next place secured by the reservation (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 8 discloses wherein, if the first user gave, before a specific time, a notification that the first user was not going to the specific place before the predetermined time, the charging unit does not charge the first user based on the fact that the first user did not come before the predetermined time (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 9 discloses wherein, if a fee-based service is provided in the specific place, the charging unit further charges the first user for the service based on the fact that the first user did not come before the predetermined time (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 10 discloses wherein the charging unit charges the first user for the service depending on a type of the service (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 11 discloses wherein the charging unit charges the first user for the specific place based on a relationship between the plurality of users (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 12 discloses wherein the charging unit charges the first user for the specific place based on a purpose of use of the specific place by the plurality of users (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al (PGPub 20200050976) (hereafter, “Lowe”) in view of Hong et al (PGPub 20160117612) (hereafter, “Hong”).  
Regarding Claims 1 and 14, Lowe discloses:
A non-transitory computer readable medium storing a program causing a computer to execute a process (¶ 0068; computer-readable instructions provided using computer-readable media such as memory); and 
an acquisition unit that acquires information on a reservation for use of a specific place in a specific time frame by a plurality of users (Abstract; ¶ 0012, 0016, 0020, 0026, 0030; sending a group reservation request to the group reservation engine; group reservation request may include information about the resources to be reserved, the date/time for which the resources are to be reserved; reservable resources include hotel rooms, restaurants, vehicles, etc.).
Lowe does not explicitly disclose but Hong does disclose a charging unit that, if the plurality of users include a first user who did not come to the specific place before a predetermined time in the specific time frame, charges the first user for the specific place based on a fact that the first user did not come before the predetermined time (¶ 0098, 0101, 0104, 0145-0147; request may include one or more guests; system can assess a cancellation fee to the diner if the diner fails to arrive at (or within a predetermined time period after) the confirmed reservation time and/or does not timely communicate the cancellation).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the user behavior-based charging techniques of Hong with the group reservation management system of Lowe because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Hong are applicable to the base device (Lowe), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 13, Lowe discloses:
an acquisition unit that acquires information on a reservation for use of a specific place in a specific time frame by a user (Abstract; ¶ 0012, 0016, 0020, 0026, 0030; sending a group reservation request to the group reservation engine; group reservation request may include information about the resources to be reserved, the date/time for which the resources are to be reserved; reservable resources include hotel rooms, restaurants, vehicles, etc.); and
a charging unit that charges the user for the specific place based on the information acquired from the acquisition unit (¶ 0020-0021, 0027, 0034; payment network interface is configured to communicate with one or more computing devices associated with one or more payment networks to facilitate payments associated with group reservations).
Lowe does not explicitly disclose but Hong does disclose wherein, if the information indicates that a reservation is made for use of the specific place by a plurality of users, the charging unit charges the plurality of users by using at least one of information on whether the plurality of users came to the specific place in the specific time frame or information on times when the plurality of users came to the specific place (¶ 0098, 0101, 0104, 0145-0147; request may include one or more guests; system can assess a cancellation fee to the diner if the diner fails to arrive at (or within a predetermined time period after) the confirmed reservation time and/or does not timely communicate the cancellation; guests can agree to split the check amount in any mutually-acceptable manner, and the split check is prepared accordingly).  
The rationale to combine remains the same as for Claim 1.  
	Regarding Claim 2, Lowe in view of Hong discloses the limitations of Claim 1.  Lowe additionally discloses wherein, if the plurality of users include the first user and a second user, the charging unit charges the first user more than the second user for the specific place (Abstract; ¶ 0016, 0021, 0039; cost splitting or sharing information indicating what fraction of the cost each group member will pay; some group members may pay less and/or more).  Lowe does not explicitly disclose but Hong does disclose wherein the first user and second user came to the specific place before the predetermined time (¶ 0145-0146; at the confirmed reservation time (and/or date), the restaurant begins to fulfill the reservation request; restaurant is notified of the arrival of the diner (and any guests of the diner)).  The rationale to combine remains the same as for Claim 1.  
Regarding Claim 3, Lowe in view of Hong discloses the limitations of Claim 1.  Lowe additionally discloses wherein, if the plurality of users include the first user, the charging unit charges, for the specific place, a second user less than in a case where the plurality of users do not include the first user (Abstract; ¶ 0016, 0021, 0039; cost may be split evenly between each of the group members; if the group is smaller (e.g., does not include the first user), each of the remaining members pay a higher percentage of the cost).  Lowe does not explicitly disclose but Hong does disclose wherein the second user is a user who came to the specific place before the predetermined time (¶ 0145-0146; at the confirmed reservation time (and/or date), the restaurant begins to fulfill the reservation request; restaurant is notified of the arrival of the diner (and any guests of the diner)).  The rationale to combine remains the same as for Claim 1.  
	Regarding Claim 6, Lowe in view of Hong discloses the limitations of Claim 1.  Lowe additionally discloses wherein, if the plurality of users include the first user and a second user and if a reservation is made for next meeting of the first user and the second user, the charging unit charges the first user for a next place secured by the reservation (¶ 0020-0021, 0027, 0039; a group reservation may include multiple travel resource reservations, each group member may or may not attend each of the travel resources (e.g., if a group of four people go out to dinner but only three of them attend a concert after the dinner, etc.); payment network interface is configured to communicate with one or more computing devices associated with one or more payment networks to facilitate payments associated with group reservations).  Lowe does not explicitly disclose but Hong does disclose wherein the first user and the second user came to the specific place before the predetermined time (¶ 0145-0146; at the confirmed reservation time (and/or date), the restaurant begins to fulfill the reservation request; restaurant is notified of the arrival of the diner (and any guests of the diner)).  The rationale to combine remains the same as for Claim 1.  
	Regarding Claim 7, Lowe in view of Hong discloses the limitations of Claim 1.  Lowe additionally discloses wherein the charging unit charges the first user more than the second user in terms of a total of a fee for the specific place and a fee for the next place secured by the reservation (¶ 0020-0021, 0027, 0039; a group reservation may include multiple travel resource reservations, each group member may or may not attend each of the travel resources (e.g., if a group of four people go out to dinner but only three of them attend a concert after the dinner, etc.); payment network interface is configured to communicate with one or more computing devices associated with one or more payment networks to facilitate payments associated with group reservations; some group members may pay less and/or more; cost splitting or sharing information indicating what fraction of the cost each group member will pay).
	Regarding Claim 8, Lowe in view of Hong discloses the limitations of Claim 1.  Lowe does not explicitly disclose but Hong does disclose wherein, if the first user gave, before a specific time, a notification that the first user was not going to the specific place before the predetermined time, the charging unit does not charge the first user based on the fact that the first user did not come before the predetermined time (¶ 0101, 0145; system can assess a cancellation fee to the diner if the diner fails to arrive at (or within a predetermined time period after) the confirmed reservation time and/or does not timely communicate the cancellation).  The rationale to combine remains the same as for Claim 1.  
	Regarding Claim 9, Lowe in view of Hong discloses the limitations of Claim 1.  Lowe additionally discloses wherein, if a fee-based service is provided in the specific place, the charging unit further charges the first user for the service (¶ 0027, 0030, 0039; payment network interface is configured to communicate with one or more computing devices associated with one or more payment networks to facilitate payments associated with group reservations; reservation data may include price data associated with the reservation of the travel resources, category information such as a type of travel resource (e.g., restaurants, plane flights, museum tickets, etc.), etc.; reservation payment facilitator may automatically split payments between group members in such a way that each group member pays an even share for each travel resource used and/or each event in which they participated).  Lowe does not explicitly disclose but Hong does disclose wherein charging is based on the fact that the first user did not come before the predetermined time (¶ 0098, 0101, 0104, 0145-0147; request may include one or more guests; system can assess a cancellation fee to the diner if the diner fails to arrive at (or within a predetermined time period after) the confirmed reservation time and/or does not timely communicate the cancellation).  The rationale to combine remains the same as for Claim 1.  
	Regarding Claim 10, Lowe in view of Hong discloses the limitations of Claim 1.  Lowe additionally discloses wherein the charging unit charges the first user for the service depending on a type of the service (¶ 0027, 0030; payment network interface is configured to communicate with one or more computing devices associated with one or more payment networks to facilitate payments associated with group reservations; reservation data may include price data associated with the reservation of the travel resources, category information such as a type of travel resource (e.g., restaurants, plane flights, museum tickets, etc.), etc.).  
	Regarding Claim 11, Lowe in view of Hong discloses the limitations of Claim 1.  Lowe additionally discloses wherein the charging unit charges the first user for the specific place based on a relationship between the plurality of users (¶ 0027, 0039; payment data may include cost splitting or sharing information indicating what fraction of the cost each group member will pay; cost may be split evenly between each of the group members; cost sharing and/or splitting may be adjusted by group members based on their preferences (e.g., all costs for a couple may be adjusted to only apply to one group member of the couple, etc.)).  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Hong and Guo et al (CN 110365769) (hereafter, “Guo”).
Regarding Claim 4, Lowe in view of Hong discloses the limitations of Claim 1.  Lowe and Hong do not explicitly disclose but Guo does disclose wherein, if the first user came to the specific place at a time after the predetermined time in the specific time frame, the charging unit charges the first user based on the time when the first user came to the specific place (¶ 0091, 0126-0127; when a passenger in the same group is late for more than the recommended boarding time, the continue-waiting module will calculate the waiting fee for the passengers who have not boarded).  
One of ordinary skill in the art would have been motivated to include the arrival time-based billing techniques of Guo with the group reservation management system of Lowe to prevent users from being late or missing their reservation appointments (see at least Paragraph 0126).  
Regarding Claim 5, Lowe in view of Hong and Guo discloses the limitations of Claim 4.  Lowe and Hong do not explicitly disclose but Guo does disclose wherein the charging unit charges, for the specific place, a second user who came to the specific place before the predetermined time based on the time when the first user came to the specific place (¶ 0091, 0126-0127; when a passenger in the same group is late for more than the recommended boarding time, the continue-waiting module will calculate the waiting fee for the passengers who have not boarded; the waiting fee can be equally distributed to the driver and the passengers who have already boarded).  The rationale to combine remains the same as for Claim 4.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Hong and Kvamme et al (PGPub 20130090959) (hereafter, “Kvamme”).  
Regarding Claim 12, Lowe in view of Hong discloses the limitations of Claim 1.  Lowe and Hong do not explicitly disclose but Kvamme does disclose wherein the charging unit charges the first user for the specific place based on a purpose of use of the specific place by the plurality of users (¶ 0018, 0022; restaurants may offer reservation inventory through the system, make available premium reservations and receive an allocation of the fees paid for premium reservations).  
One of ordinary skill in the art would have been motivated to include the purpose-based billing functionality of Kvamme with the group reservation management system of Lowe to improve the efficiency of inventory reservation planning, particularly relating to planning for additional services offered (see at least Paragraph 0002 of Kvamme).  
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20110153453 – “Transport Allocation and Payment System, Method and Software,” Ghafoor et al, disclosing a vehicle reservation system incorporating collecting additional fees for no-show users
PGPub 20140195282 – “Computer-Implemented System and Method for Offering Customer Priority Parking Reservations,” Stefik et al, disclosing a parking space reservation management system which incorporates a grace period for users arriving late for their reservations
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628